Citation Nr: 0726124	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  02-02 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as the residual of exposure to Agent Orange.

2.  Entitlement to service connection for bilateral 
gynecomastia, secondary to residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel





INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970, with service in the Republic of Korea from September 
18, 1969 to November 4, 1970.  While in the Republic of 
Korea, the veteran served with Company A and Headquarters 
Company of the 11th Engineering Battalion. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2001 and November 2002 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  

In November 2004, the Board denied the claims.  The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans' Claims (Court).  In November 2005, the Court 
granted the parties' Joint Motion for Remand, vacated the 
Board's November 2004 decision and remanded the case to the 
Board for further development.

In March 2006, the Board remanded the case for further 
development consistent with the Joint Motion for Remand.  The 
case has now been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  The veteran was not exposed to Agent Orange in the 
Republic of Korea.  

3.  Prostate cancer is not shown to have been present in 
service, or for many years thereafter. 

3.  Bilateral gynecomastia is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of a service-connected disability.  


CONCLUSIONS OF LAW

1.  Prostate cancer, claimed as the residual of exposure to 
Agent Orange, was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  

2.  Bilateral gynecomastia was not incurred in or aggravated 
by active military service and is not secondary to a service-
connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In April 2002 and July 2002 letters, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need to advise VA of or submit any further 
medical evidence that pertained to the claims.  In an April 
2006 letter, he was again advised of the division of 
responsibilities with regard to obtaining evidence, as well 
as what evidence was needed to establish service connection, 
and how disability ratings and effective dates were 
determined.  The case was last readjudicated in February 
2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, service personnel records, 
post service private treatment records, VA treatment records 
and examination reports, lay statements, service department 
documentation, VA Compensation and Pension Service inquiry, 
information from the U. S. Army and Joint Services Records 
Research Center (JSRRC) (formerly the U.S. Armed Services 
Center for Research of Unit Records), articles, and a Board 
decision involving a different claimant submitted by the 
veteran.  In January 2006, the veteran responded that he had 
no additional evidence to submit.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  

Factual Background

Pertinent evidence of record is to the effect that, while in 
the Republic of Korea, the veteran served with Company A and 
Headquarters Company of the 11th Engineering Battalion.  
According to the veteran's DD Form 214, he had no service in 
the Republic of Vietnam.  

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of prostate 
cancer or gynecomastia.

At the time of VA outpatient treatment in April 1997, it was 
noted that the veteran had presented asymptomatically with an 
elevated PSA (prostate-specific antigen).  While the veteran 
did not have a palpable prostate nodule, his body habitus 
made palpation of the proximal prostate gland somewhat 
difficult.  During the course of evaluation, the veteran 
underwent a prostate biopsy.  

A VA pathology report dated in May 1997 was significant for 
well-differentiated adenocarcinoma of the prostate.  Later 
that month, the veteran underwent a radical retropubic 
prostatectomy for prostate cancer.  

During the course of VA outpatient treatment in December 
1999, it was noted that the veteran suffered from bilateral 
gynecomastia.  A private surgical report dated in March 2000 
reveals that the veteran underwent bilateral reduction 
mammoplasty with free nipple grafts for gynecomastia at that 
time.

In correspondence of September 2000, the veteran's private 
physician wrote that, as a result of an experimental drug 
program for prostate cancer, the veteran had developed a 
severe secondary gynecomastia requiring bilateral reduction 
mammoplasty with free nipple grafts.  

Private medical records received in December 2000 show 
treatment, including surgery, for the veteran's bilateral 
gynecomastia.

A VA Agent Orange Protocol examination conducted in December 
2000 was significant for a diagnosis of prostate cancer.

Correspondence from the National Personnel Records Center 
dated in September 2001 was to the effect that there was no 
record of the veteran's exposure to herbicides.

In correspondence of October 2001, one of the veteran's 
former service colleagues wrote that he had served with the 
veteran in Korea during the period from 1969 to 1970, and 
that, among the sites where he and the veteran were 
stationed, were Camp Casey and Camp Stanley.

In correspondence of October 2001, another of the veteran's 
former service colleagues wrote that he had served with the 
veteran in Korea during the period from 1969 to 1970, and 
that, among the sites where he and the veteran were 
stationed, were Camp Casey and Camp Stanley.

Received in February 2002 was VHA Directive 2000-027, dated 
in September 2000, concerning Registry Examinations for 
Veterans Possibly Exposed to Agent Orange in Korea.  That 
directive indicated that the Department of Defense had 
recently released information that the herbicide Agent Orange 
had been used in Korea, and that 21,000 gallons of Agent 
Orange had been sprayed in Korea during the years 1968 and 
1969 in an area from the Civilian Control Line to the 
southern boundary of the Demilitarized Zone (DMZ).  
Reportedly, only Republic of Korea troops were involved in 
the actual spraying of the herbicide Agent Orange in Korea.  
However, it was plausible that United States service members 
in the area near spraying operations might have been exposed 
to Agent Orange during this period.  

In correspondence of February 2002, one of the veteran's 
former service colleagues wrote that he had served with the 
veteran in South Korea, and that they had frequented many of 
the bases surrounding their home base, Camp Casey.  According 
to the veteran's colleague, the veteran was a part of the 
11th Engineering Company, which, among other things, rebuilt 
roads and bridges.  Reportedly, on more than one occasion, 
the veteran's colleague saw the veteran working among 
overturned barrels where waste was running downhill.  While 
in the DMZ, the veteran's colleague and the veteran allegedly 
stood and worked near overturned barrels of liquid dripping 
and running downhill.  

In November 2002, various VA outpatient treatment records 
covering the period from February 2001 to October 2002 were 
received.  

Received in December 2002 was an article from the Carteret 
County News-Times entitled "Use of Agent Orange in Korea."  
In that article, it was noted that, based on information 
recently provided, Agent Orange had been used in South Korea 
for testing purposes in an area extending along the Civilian 
Control Line to the Southern Border of the DMZ and along the 
DMZ Security System Fence during 1968 and 1969.  Reportedly, 
priority herbicide applications were in the vicinity of roads 
and tactically significant areas.  Much of the area where 
Agent Orange was applied was, in fact, under the control of 
the Republic of Korea Army.  Korean personnel made all 
applications.  According to the article, the only United 
States military personnel involved or who were in close 
proximity had acted only as advisors and supervisors.  

Correspondence from the veteran's wife dated in December 2002 
was to the effect that, following the veteran's diagnosis 
with prostate cancer, their lives had changed.  

In e-mail correspondence of early April 2003, a VA Decision 
Review Officer (DRO) that he had received the veteran's case 
for review.  Noted at the time was that the veteran had 
served from April 1969 to November 1970, and that the last 
unit to which he had been assigned was Headquarters Company 
of the 11th Engineer Battalion.  An additional unit noted in 
the veteran's service medical records was Company A of the 
11th Engineer Battalion.  In pertinent part, the veteran 
contended that, while in Korea, he was stationed at Camps 
Casey and Stanley, and that he worked in areas with 
"overturned barrels" in the DMZ, and in other areas where 
vegetation was "brown and looked dead."  Inquiry was made as 
to whether there was any evidence reasonably supporting the 
veteran's contention that he was exposed to Agent Orange 
during his service in the 11th Engineer Battalion in South 
Korea.  

In e-mail correspondence of late April 2003, a VA 
Compensation and Pension service official indicated that the 
veteran's unit was not identified by the Department of 
Defense as one which had been potentially exposed to 
herbicides.  Reportedly, the Department of Defense had stated 
that the size of the potentially treated area was a strip 151 
miles long and approximately 200 to 350 yards wide extending 
along the southern edge of the DMZ, north of the Civilian 
Control Line.  Camp Casey was approximately 11 miles south of 
the DMZ, with Camp Stanley being south of Camp Casey.  
According to the VA official, neither was near the areas 
treated with Agent Orange.  Further noted was that there was 
no information which would support the veteran's contentions.  

Received in October 2003 were various VA treatment records 
covering the period from February 2001 to September 2003.  
Additional VA records covering the period from June 1992 to 
August 2003 were received in February 2004.  

In a rating decision of May 2004, the RO granted compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) 
for scars as the residual of bilateral reduction mammoplasty 
and free nipple areolar grafts due to gynecomastia.  That 
grant of benefits was premised upon the fact that the 
gynecomastia requiring the surgery in question was 
precipitated by an experimental VA drug program for prostate 
cancer.  

In July 2006 and November 2006, the veteran submitted copies 
of a Board decision wherein a veteran who served in Korea was 
granted service connection for a disability associated with 
exposure to Agent Orange.  Also received was a document 
discussing the use of Agent Orange outside of Vietnam.  It 
noted that a Department of Defense document had informed VA 
that Agent Orange was used in Korea along the DMZ from April 
1968 through July 1969.  If a veteran served in Korea during 
this period, the evidence should be developed for exposure.  
If exposure was found, the presumptive provisions would 
apply.  

Pursuant to the November 2005 Joint Motion for Remand, the 
Board requested further information regarding the use of 
Agent Orange along the DMZ in Korea.  In December 2006, the 
U.S. Army Joint Services Records Research Center (JSRRC) 
reported that herbicides were used in the Republic of Korea 
along the southern boundary of the DMZ from 1967 to 1969.  
Agent Orange was used in that area from April to August 1968.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2006).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2006).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and prostate cancer becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2006).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for listed diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within specified periods.  This includes prostate 
cancer, if manifest to a compensable degree at any time after 
service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).  This presumption 
of service connection may be rebutted by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

The current Manual provisions (M 21-1MR, Part IV, Subpart ii, 
2.C.10), provide that the presumption of exposure under 
38 C.F.R. § 3.307(a)(6) and 38 C.F.R. § 3.309(e) applies only 
to veterans who served on active duty within the boundaries 
of the Republic of Vietnam during the Vietnam Era, and that 
exposure elsewhere must be established on a factual basis.  
See also 38 C.F.R. § 3.309(e) (stating that the presumption 
applies "if the requirements of 3.307(a)(6) are met").  The 
Manual provisions further state that herbicide agents were, 
in fact, used along the other southern boundary of the DMZ in 
Korea, and that the Department of Defense had identified 
specific units that were assigned or rotated along the areas 
of the DMZ where herbicides were used.  Under the 
circumstances, it was indicated that herbicide exposure 
should be conceded for veterans who alleged service along the 
DMZ in Korea and who were assigned to the specified military 
units.  

Moreover, the Manual provisions also provide guidelines for 
developing claims for exposure in locations other than 
Vietnam and the DMZ in Korea, to include requesting 
verification from VA Compensation and Pension Service via e-
mail to request a review of Department of Defense inventory 
of herbicide operations to determine whether herbicides were 
used as alleged.  If such request did not confirm herbicide 
use as alleged, then a request to JSRRC was to be made.  Such 
action was taken in this case.

Although, prostate cancer is one of the specific diseases 
listed in 38 C.F.R. § 3.309(e), the evidence of record does 
not establish that the veteran had, nor does he allege, 
"service in the Republic of Vietnam," as defined by the 
applicable legal criteria.  His DD-214 does not reference 
awards or decorations indicative of service in Vietnam, nor 
does other evidence of record show duty or visitation in 
Vietnam or the waters thereof.  

Moreover, while the veteran served in the Republic of Korea, 
the unit to which he was assigned was not identified by the 
Department of Defense as one that had been potentially 
exposed to herbicides.  Additionally, the records reflect 
that the veteran's period of service in Korea was from 
September 18, 1969 to November 4, 1970.  The Department of 
Defense has concluded that Agent Orange was used along the 
DMZ from April 1968 to July 1969, which was prior to the 
veteran's period of service there.  Consequently, the Board 
finds that there is no objective evidence of record to 
support a finding that the veteran was exposed to herbicides 
during his service, and to concede that fact would be purely 
speculative.  Hence, the presumptive provisions of 38 C.F.R. 
§ 3.307(a)(6)(iii) are not applicable to this case; and 
exposure to herbicides in service has not been established 
and may not be presumed.  

The question of exposure to Agent Orange is not a medical 
determination, but a factual one that must be made by the 
Board after reviewing the evidence of record.  The record has 
been adequately developed on that question, and the evidence 
fails to establish that the veteran has been exposed to 
herbicides in service.  As such, the Board finds that there 
is no need to obtain a medical opinion because one is not 
required in order for the Board to make a decision in this 
case.  

VA must examine the veteran or obtain a medical opinion when 
necessary to decide the claim.  A medical examination or 
opinion is necessary to decide the claim if the medical 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim but, in pertinent part, 
"Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting 
during an applicable presumptive period provided the claimant 
has the required service or triggering event to qualify for 
that presumption."  38 C.F.R. § 3.159(c)(4)(B) (2006).  After 
VA discharges its duty to assist the veteran to obtain 
documentary and testamentary evidence, if the preponderance 
of the evidence is against establishing the veteran suffered 
an event, injury, or disease in service, the fact finder must 
find the putative event, injury, or disease did not happen.  
In that case, a medical examination or opinion to determine 
whether the claimed disability is related to the disproven 
event, injury, or disease suffered in service is not 
feasible.  An examination or opinion in such circumstances it 
is not necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2006).  As discussed above, since it has not 
been established that the veteran was exposed to herbicides 
in service, and such exposure cannot be presumed, there is no 
incident in service upon which an opinion could be based.  
Hence, an opinion is not necessary.  

The Board acknowledges the other Board decision which the 
veteran submitted in which a veteran who served in the 
Republic of Korea was granted service connection for a 
disability presumed to be due to exposure to Agent Orange.  
However, the Board points out that other Board decisions are 
not binding upon the Board itself.  Moreover, the factual 
pattern in that case differed from the present case because 
the veteran in that case had been in Korea during the period 
from April 1968 to July 1969.  As discussed above, the 
veteran here was not.  

Finally, in reviewing the veteran's claim, the Board has 
considered whether residuals of prostate cancer are otherwise 
related to his military service.  See Combee v. Brown, 34 
F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Here, however, the 
veteran's service medical records do not show complaints or 
treatment for a prostate condition.  Rather, a prostate 
condition was not diagnosed until 1997, which was many years 
after discharge from service.  In short, the preponderance of 
the evidence is against a finding that residuals of prostate 
cancer had their incurrence during the veteran's active 
military service.  

Based on the aforementioned, and absent some demonstrated 
nexus between the disabilities in question and an incident or 
incidence of service, service connection for prostate cancer 
and bilateral gynecomastia must be denied.  To the extent the 
veteran contends that service connection for gynecomastia 
should be established as secondary to prostate cancer, as 
service connection for prostate cancer has been denied, there 
is no basis in law to establish secondary service connection 
for gynecomastia.  See 38 C.F.R. § 3.310 (2006).  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  




ORDER

Service connection for prostate cancer, claimed as the 
residual of exposure to Agent Orange is denied.

Service connection for bilateral gynecomastia secondary to a 
service-connected disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


